NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JOSEPH ASHLEY DICKENSON, Appellant.

                             No. 1 CA-CR 14-0683
                               FILED 11-17-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2011-101288-001
                   The Honorable Dean M. Fink, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                          STATE V. DICKENSON
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia A. Orozco and Judge Maurice Portley joined.


D O W N I E, Judge:

¶1            Joseph Ashley Dickenson appeals his convictions for identity
theft, aggravated identity theft, money laundering, forgery, and fraudulent
schemes and artifices. Pursuant to Anders v. California, 386 U.S. 738 (1967),
and State v. Leon, 104 Ariz. 297 (1969), defense counsel has searched the
record, found no arguable question of law, and asked us to review the
record for reversible error. See State v. Richardson, 175 Ariz. 336, 339 (App.
1993). Dickenson was given the opportunity to file a supplemental brief in
propria persona, but he has not done so. For the following reasons, we
modify Dickenson’s presentence incarceration credit but otherwise affirm.

                FACTS AND PROCEDURAL HISTORY1

¶2            Police officers were called to a Scottsdale mall after Dickenson
tried to open a credit account using L.D.’s personal information. Officers
later discovered Dickenson had used L.D.’s information to open other
accounts and purchase merchandise, and they identified additional victims.

¶3             Dickenson was charged with two counts of identity theft,
(counts 1 and 3), class four felonies in violation of Arizona Revised Statutes
(“A.R.S.”) section 13-2008; one count of aggravated identity theft (count 12),
a class three felony in violation of A.R.S. § 13-2009(A)(1); one count of
money laundering in the second degree (count 2), a class three felony in
violation of A.R.S. § 13-2317(B)(4); five counts of forgery (counts 4, 7, and
9–11), class four felonies in violation of A.R.S. § 13-2002(A)(1); and three
counts of fraudulent schemes and artifices (counts 5–6 and 8), class two
felonies in violation of A.R.S. § 13-2310.

¶4         At trial, the State presented the following evidence: In
December 2010, Dickenson went to an Arizona Motor Vehicle Division


1      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” State v. Nihiser, 191
Ariz. 199, 201 (App. 1997).

                                      2
                         STATE V. DICKENSON
                          Decision of the Court

(“MVD”) office and obtained an Arizona identification card (“ID card”)
using L.D.’s name and birthdate, but bearing a photograph of himself.
Dickenson thereafter: (1) purchased a Sam’s Club membership and two
watches under L.D.’s name; (2) used the ID card to open a checking account
and line of credit at a U.S. Bank in L.D.’s name; (3) opened a Nordstrom
account and purchased items using L.D.’s information; (4) visited a watch
store, introduced himself as L.D., attempted to trade in a watch, and filled
out a trade form using L.D.’s information; and (5) used L.D.’s information
to open a credit account and purchase a watch at Fred Meyer Jewelers.
Dickenson later tried to open a credit account with Ben Bridge Jewelers
using L.D.’s information but was detained by police due to a fraud alert on
L.D.’s account. At that time, Dickenson had in his possession:

      shopping bags from Nordstrom containing . . . several pairs
      of shoes, and some cologne. He had a Fred Meyer bag
      containing a Tissot watch, and box, and receipt. He had a
      Montblanc business card holder in his pocket. Inside that
      business card holder was a Sam’s Club card, and Arizona ID
      card, and an RRX Express janitorial card. All of those cards
      had the photograph of the defendant and the name of [L.D.]

¶5            Dickenson also had truck keys and three cell phones in his
possession. Officers searched the truck and phones after obtaining
warrants. They found Compass Bank documents bearing the names of L.D.
and T.M., U.S. Bank documents with L.D.’s name, a watch, and a Sam’s
Club receipt for the watch. The cell phones contained texts with the names,
birthdates, and social security numbers of several people, including F.J. and
T.M.

¶6            Dickenson failed to appear for trial, but the jury viewed his
booking photo and videos or photos from surveillance systems at each of
the businesses he visited, with the exception of Fred Meyer Jewelers. A
Fred Meyer employee testified Dickenson presented his ID card, which
depicted the same person who applied for credit.

¶7           The jury found Dickenson guilty of all counts. He was
sentenced to concurrent terms of imprisonment, with the longest being
eight years. He received 809 days of presentence incarceration credit.
Dickenson timely appealed.

                              DISCUSSION

¶8          We have read and considered the brief submitted by defense
counsel and have reviewed the entire record. See Leon, 104 Ariz. at 300.


                                     3
                           STATE V. DICKENSON
                            Decision of the Court

With the exception of presentence incarceration credit, we find no error. All
of the proceedings were conducted in compliance with the Arizona Rules
of Criminal Procedure, and the sentences imposed were within the
statutory range. Dickenson was represented by counsel at all critical phases
of the proceedings. The jury instructions were consistent with the offenses
charged, and the record reflects no irregularity in the deliberation process.

I.     Trial In Absentia

¶9            Under the Sixth and Fourteenth Amendments to the United
States Constitution and Article 2, Section 24, of the Arizona Constitution, a
criminal defendant has a right to be present at trial. State v. Levato, 186 Ariz.
441, 443 (1996); see also Ariz. R. Crim. P. 19.2 (“defendant has the right to be
present at every stage of the trial”). A defendant may, however, voluntarily
relinquish that right. State v. Garcia-Contreras, 191 Ariz. 144, 147, ¶ 9 (1998).
A valid waiver depends on the voluntariness of the absence. Id. “The trial
court may infer that a defendant’s absence is voluntary if the defendant had
personal knowledge of the time of the proceeding, his right to be present,
and the warning that the proceeding would take place in his absence if he
failed to appear.” State v. Muniz-Caudillo, 185 Ariz. 261, 262 (App. 1996).

¶10            During pretrial proceedings, Dickenson was warned several
times, including in a release order, that “[y]ou have a right to be present at
all pretrial and trial proceedings concerning this case. If you fail to appear,
a warrant will be issued for your arrest and the proceeding may go forward
in your absence.” At one pretrial hearing, Dickenson indicated he
understood this warning.

¶11            On the first day of trial, the following exchange took place:

       [Court]: Have you heard from [Dickenson]?

       [Defense Counsel]: Not since the last court date, sir.

       [Court]: I see that . . . he lives in North Carolina. Do you
       know if he’s in the state?

       [Defense Counsel]: I do not, sir. We’ve been trying to contact
       him to make the final trial preparations and have had not --
       success. I talked to my secretary about ten minutes ago, there
       are no messages in my voicemail. And we have been calling
       the number, which will not accept messages from us.

       . . .


                                       4
                          STATE V. DICKENSON
                           Decision of the Court

        [Court]: [State], you would affirm that Mr. Dickenson had
       awareness of court dates?

       [State’s Counsel]: Yes, Your Honor. At the trial management
       conference, he was again affirmed about the trial date today
       and Judge O’Connor reminded him that if he failed to appear,
       this trial can go forward in his absence.

       [Court]: [Defense Counsel], anything on this issue?

       [Defense Counsel]: . . . [The State] is correct that [Dickenson]
       was in court, and that he was advised of his obligation to be
       here, and of the potential of the trial proceeding in his
       absence.

¶12            Dickenson was present for the final trial management
conference on August 25, 2011. The minute entry reflects that the court
affirmed the trial date of September 7, 2011 at that time and stated: “The
Defendant is advised, and indicates that he understands, that if he fails to
appear on the date and time set for trial, a Bench Warrant may issue and
trial may proceed in his absence.” Because Dickenson received notice of the
trial date and time, was warned of the consequences of failing to appear,
and indicated he understood the consequences, the court properly
conducted the trial in his absence.

II.    Sufficiency of the Evidence

¶13           The record includes substantial evidence to support the jury’s
verdicts. See State v. Tison, 129 Ariz. 546, 552 (1981) (In reviewing for
sufficiency of the evidence, “[t]he test to be applied is whether there is
substantial evidence to support a guilty verdict.”). “Substantial evidence is
proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant’s guilt beyond a reasonable doubt.” State v.
Spears, 184 Ariz. 277, 290 (1996). Substantial evidence “may be either
circumstantial or direct.” State v. Henry, 205 Ariz. 229, 232, ¶ 11 (App. 2003).

       A.     Identity Theft and Aggravated Identity Theft

¶14           For counts 1, 3, and 12, the State was required to prove
Dickenson: (1) knowingly possessed or used any personal identifying
information of another (2) without consent and (3) with the intent to obtain
or use the other’s identity for any unlawful purpose or to cause loss whether
any such economic loss actually occurred. A.R.S. § 13-2008(A). “Personal
identifying information” means any written or electronic data that does or


                                       5
                          STATE V. DICKENSON
                           Decision of the Court

purports to provide information concerning a name, social security
number, or birthdate. A.R.S. § 13-2001(10).

¶15           Dickenson used L.D.’s personal identifying information to
obtain an Arizona identification card, which he later used to obtain credit
and merchandise in L.D.’s name at least three separate times. The jury saw
a certified MVD document showing the information Dickenson provided
to obtain the ID card, which included L.D.’s name and birthdate. The jury
also viewed the ID card, which was found on Dickenson’s person, and
which contained his photo with L.D.’s name and birthdate. L.D. testified
he did not know Dickenson and never gave him permission to possess or
use his personal identifying information.

¶16            For count 12, the State was required to prove Dickenson
committed identity theft as to three or more persons. A.R.S. § 13-2009(A)(1).
Besides L.D., the jury was presented with evidence that officers found
“personal information belonging to different people; names, birth dates,
social security numbers, addresses, and bank account numbers,” including
that of T.M. and F.J., in Dickenson’s cell phones. At trial, T.M. viewed a
printout of data extracted from the phones. She testified it included her
name, birthdate, and social security number. Additionally, a search of
Dickenson’s vehicle revealed Compass Bank documents bearing T.M.’s
name. T.M. testified she had never opened an account with Compass Bank,
did not know Dickenson, and did not authorize him to possess her personal
identifying information. F.J. likewise testified her name, birthdate, and
social security number were in one of the phones. F.J. did not know
Dickenson and did not give him permission to possess her personal
identifying information. Although there was no documentation
establishing actual use of F.J.’s information, the jury could have reasonably
inferred Dickenson’s intent to use it for an unlawful purpose. See State v.
Greene, 192 Ariz. 431, 440, ¶ 39 (1998) (state of mind may be inferred from
behavior); State v. Routhier, 137 Ariz. 90, 99 (1983) (“Criminal intent, being
a state of mind, is shown by circumstantial evidence.”). Substantial
evidence supports the convictions for identity theft and aggravated identify
theft.

       B.     Money Laundering

¶17            For count 2, the State was required to prove Dickenson
intentionally or knowingly made a false statement, misrepresentation, false
certification, false entry, or omitted a material entry in any application,
financial statement, account record, or customer receipt. A.R.S.
§ 13-2317(B)(4). A U.S. Bank manager testified a man matching Dickenson’s


                                      6
                         STATE V. DICKENSON
                          Decision of the Court

description came into the bank, identified himself as L.D., and asked to
open a checking account and line of credit. A trial exhibit included
documents the man filled out, reflecting his use of L.D.’s name, birthdate,
and social security number. Dickenson signed L.D.’s name on the
application under a certification stating he was the person opening the
account. The jury also viewed surveillance photos of Dickenson applying
for the accounts. His booking photo was in evidence, so the jury could
compare it to the surveillance photos.

¶18         Substantial evidence supports the conviction for money
laundering.

      C.     Forgery

¶19           For counts 4, 7, 9, 10, and 11, the State was required to prove
that Dickenson, with the intent to defraud, falsely made, completed, or
altered a written instrument. A.R.S. § 13-2002(A)(1). As discussed supra,
evidence showed that Dickenson completed checking account and credit
line applications at U.S. Bank using L.D.’s identity. The jury viewed the
application he completed and the surveillance photos of him filling it out.

¶20           A loss prevention manager for Nordstrom testified he
researched that store’s records and learned “there had been an account
fraudulently opened under another subject’s name.” The jury was able to
examine an exhibit that showed a temporary Nordstrom credit card bearing
a signature in L.D.’s name and surveillance footage associated with at least
one of the corresponding purchases. The items recovered from Dickenson’s
shopping bags matched the items on the Nordstrom receipts.

¶21            A manager at Fred Meyer Jewelers testified a man matching
Dickenson’s description applied for credit using the ID card and provided
L.D.’s social security information as his own. The man gave L.D.’s name
for the credit application and purchased a watch under L.D.’s name.

¶22          An employee of a watch store testified a man matching
Dickenson’s description came into the store and completed a trade
document that lists L.D.’s name under “customer’s name” and was signed
under L.D.’s name. The jury also viewed surveillance footage of the
transaction.

¶23          Finally, a Ben Bridge Jewelers credit application was admitted
into evidence that contained L.D.’s personal information and the number
of the ID card with Dickenson’s photo. A surveillance video of the
individual applying for credit was also introduced into evidence.


                                     7
                           STATE V. DICKENSON
                            Decision of the Court

¶24           Substantial evidence supports the convictions for forgery.

       D.     Fraudulent Schemes and Artifices

¶25          For counts 5, 6, and 8, the State was required to prove that
Dickenson, pursuant to a scheme or artifice to defraud, knowingly obtained
any benefit by means of false or fraudulent pretenses, representations,
promises, or material omissions. A.R.S. § 13-2310(A).

¶26           The evidence discussed supra provided the requisite proof.
Dickenson obtained a line of credit at Nordstrom and Fred Meyer Jewelers
using L.D.’s information and received merchandise using that credit. In
addition, an operations manager for Sam’s Club testified he pulled receipts
that included purchases under L.D.’s name for a new club membership and
watches. The associated surveillance photos show the individual making
these purchases. Police officers recovered one watch and a Sam’s Club
receipt from Dickenson’s vehicle.

¶27          Because Dickenson opened multiple accounts and purchased
merchandise using L.D.’s personal information, he received benefits
through false pretenses. The jury could have reasonably found that he
acted pursuant to a scheme to defraud.

III.   Presentence Incarceration Credit

¶28            “All time actually spent in custody pursuant to an offense
until the prisoner is sentenced to imprisonment for such offense shall be
credited against the term of imprisonment.” A.R.S. § 13-712(B). “In
custody” means actual incarceration in a prison or jail. See State v. Reynolds,
170 Ariz. 233, 235 (1992). When calculating presentence incarceration
credit, a defendant is entitled to a full day of credit for any partial day spent
in custody. State v. Carnegie, 174 Ariz. 452, 454 (App. 1993). But a defendant
is not entitled to credit for the day of arrest unless he was booked or taken
into custody that day. See Reynolds, 170 Ariz. at 235–36.

¶29             Dickenson was initially arrested on January 7, 2011. He was
taken to a jail cell, interviewed, and then released after a hearing on January
8, 2011. He received a booking number during that time.

¶30           The court awarded 809 days of presentence incarceration
credit for the period of July 5, 2012 to September 22, 2014. However, it
appears Dickenson was also in custody for purposes of awarding credit on
January 7 and 8, 2011. We therefore modify the sentencing order to reflect
an additional two days of presentence incarceration credit.


                                       8
                         STATE V. DICKENSON
                          Decision of the Court

                             CONCLUSION

¶31           We affirm Dickenson’s convictions but modify his sentence to
reflect 811 days of presentence incarceration credit. Counsel’s obligations
pertaining to Dickenson’s representation in this appeal have ended.
Counsel need do nothing more than inform Dickenson of the status of the
appeal and his future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Dickenson shall have thirty days from the date of this decision
to proceed, if he desires, with an in propria persona motion for
reconsideration or petition for review.




                                 :ama




                                    9